Citation Nr: 0927094	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of an 
inguinal hernia.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a left leg/foot 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2, 1944, to 
December 29, 1944.  He additionally served on U.S. Merchant 
Marine vessels from approximately September 1967 to January 
1982.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The issue of entitlement to service connection for residuals 
of an inguinal hernia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right shoulder disorder, acquired psychiatric disorder, to 
include PTSD, and a left leg/foot disorder were not 
demonstrated during service, or for many decades thereafter; 
none of the disorders are related to active service. 


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).

2.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).

3.  A left leg/foot disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

Significantly in this case, eligibility for VA benefits is 
based on statutory and regulatory provisions that define an 
individual's legal status as a veteran of active military, 
naval or air service.  See 38 U.S.C.A. § 101(2), (24) (West 
2002); 38 C.F.R. §§ 3.1(d), 3.6 (2008).  In addition, the law 
and regulations provide that certain individuals and groups 
are considered to have performed active military, naval, or 
air service for purposes of VA benefits. See 38 C.F.R. § 3.7 
(2008). 

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977) [P.L. 95-202], certain groups who rendered 
service to the Armed Forces of the United States shall be 
considered to have participated on "active duty for the 
purposes of all laws administered by the Secretary of 
Veterans Affairs" if the Secretary of defense designates the 
group for such consideration based upon the factors listed in 
the statute.  These are found at 38 C.F.R. § 3.7. 

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(15) 
(2008).  Also, United States Merchant Seamen who served on 
blockade ships in support of Operation Mulberry during World 
War II are considered to have had active service. 38 C.F.R. § 
3.7(x)(14), (15) (2008).

The appellant has submitted evidence of his Merchant Marine 
service consisting of copies of Certificates of Sea Service 
that document his merchant service for voyages from May 1977 
to December 1980. The sailing dates supplied by the appellant 
are outside the recognized dates of service to establish 
creditable service.

Although the Veteran's service from November to December 1944 
is considered "active military service," he asserts that 
his service in the Merchant Marines should also be 
considered.  However, the Board is bound by the regulations 
and there is no provision of law to accept his Merchant 
Marine duty as active service for the purpose of receiving VA 
benefits.  Thus, for the analysis of the above claims, the 
Board will only consider the November to December 1944 
service as active duty.

Further, the Board notes that the Veteran's service personnel 
records and service treatment records are unavailable and 
appear to have been destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.

The Board recognizes that in such cases there is a heightened 
obligation to assist the Veteran in the development of the 
case and to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government. See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran has not alleged that his right shoulder disorder, 
acquired psychiatric disorder, to include PTSD or his left 
leg/foot disorder manifested during his active duty period of 
service from November to December 1944.  Rather, as will be 
discussed below, he has both testified and documented in a 
November 2004 written statement that these disorders 
originated while he was in the Merchant Marines.  

As previously discussed in the introduction of this opinion, 
his service in the Merchant Marines is not considered active 
duty service.  As such, although service treatment records 
are presumed destroyed, the Board finds that these disorders 
did not occur during his active duty service. 
. 
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence (VA & private records) does not 
support the conclusion that a right shoulder disorder, 
acquired psychiatric disorder, to include PTSD, or left 
leg/foot disorder are casually related to active duty service 
for the reasons discussed below.   

With respect to his right shoulder claim, the Veteran 
submitted a November 2004 statement indicating that in 1979, 
while aboard the U.S.N.S. Waccamaw he fell down stairs and 
injured his right shoulder.  At his July 2007 Decision Review 
Office (DRO) hearing, he testified that he was unsure of the 
exact date of his accident but that it had occurred while 
aboard the Waccamaw.  The Board notes that a Certificate of 
Sea Service submitted by the Veteran demonstrates that he was 
aboard the Waccamaw from August 1978 to December 1980.  

Private treatment records in the file do not discuss 
treatment for his right shoulder until June 1981, when it was 
noted that his "shoulder [was] now well."  Thus, he 
contends shoulder- related symptomatology dating back as 
early as 1979, well over 30 years after his discharge from 
active service.

The post-service medical evidence does not reveal any 
treatment for a psychiatric disorder until October 1980.  In 
a November 2004 statement, the Veteran attributed his 
psychiatric disorder to an accident in 1979 which occurred 
during his service as a Merchant Marine. At his July 2007 DRO 
hearing he once again discussed this accident involving two 
ships. Although he seemed to attribute this accident as a 
cause of his PTSD, the Board notes that this "stressor" did 
not occur during a period of active duty service.  Thus, he 
contends psychiatric-related symptomatology dating back as 
early as 1979, well over 30 years after his discharge from 
active service.

Regarding the left leg/foot disorder claim, post-service 
treatment is first documented on or about June 1981.  At his 
July 2007 DRO hearing, he discussed that while on a ship 
during his time with the Merchant Marines, he was given a job 
of painting the top of the engines.  He stated that following 
this he developed pain in his left leg, which eventually 
resulted in an operation. He dated symptomatology to around 
1979, well over 30 years after his discharge from active 
service.

As indicated above, there is a significant gap in time 
between separation from active service and the first 
documented post-service treatment for all of the claimed 
disorders.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

With respect to his claims, the Veteran has not contended to 
have experienced a continuity of symptoms since his active 
service.  Rather, he has asserted that at earliest, his 
disorders did not manifest until approximately 1979, well 
over 30 years after his discharge from active service. 
Therefore, continuity of symptomatology has not here been 
established for any of the claimed disorders, either through 
the competent evidence or through his statements.  

Moreover, the Board finds that the competent evidence does 
not otherwise show that his currently-diagnosed right 
shoulder disorder, acquired psychiatric disorder, or a left 
leg/foot disorder are causally related to active service.  
Specifically, no medical professional has established a 
relationship between these disorders and active duty.  
Moreover, the Veteran has not alleged that these disorders 
are related to his period of active duty service. 

In sum, the evidence does not support a grant of service 
connection for a right shoulder disorder, acquired 
psychiatric disorder, to include PTSD, and a left leg/foot 
disorder.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May and November 2005 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in June 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient records. Further, he 
submitted various private treatment records.  He was also 
provided an opportunity to set forth his contentions during 
the DRO hearing in July 2007.  

Moreover, given that the Veteran has asserted that his right 
shoulder disorder, acquired psychiatric disorder, to include 
PTSD, and a left leg/foot disorders began three decades after 
his active duty service, there is no evidence of these 
disorders for many decades after separation, and no competent 
evidence of a nexus between service and his claims, a remand 
for a VA examination is not warranted.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied. 

Service connection for a left leg/foot disorder is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (as amended) and 3.326(a) (2008).  

VA's duty to assist includes a duty to obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008). 

The Veteran has maintained that his while enlisted in the 
U.S. Army during 1944, a rifle fell on his groin while he was 
in the kneeling position at a rifle range.  In a November 
2004 statement, he indicated that following this incident he 
developed a hernia, which eventually had to be operated post-
service in 1946, at the "Miniola Hospital at Long Island."  
It appears that an attempt to obtain these hospital records 
has not yet been made by the VA and should be undertaken. 

The Veteran further testified at his July 2007 DRO hearing 
that he was sent to sick call for his hernia and that he was 
subsequently discharged shortly thereafter from service, 
possibly because of this injury.  The Board notes that his 
service treatment records are unavailable. He essentially 
claims that he has experienced residuals of an inguinal 
hernia which initially occurred during active service and was 
subsequently operated on following service. 

It is unclear from the claims file to what extent the Veteran 
experiences residuals of an inguinal hernia, and also whether 
the etiology of this disorder is associated with his brief 
period of active duty service. The Board finds these are 
medical questions outside of its jurisdiction.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  As such, a VA examination is 
required to determine the etiology of the Veteran's alleged 
residuals of an inguinal hernia.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran to determine 
which hospital in Mineola, New York, he 
received treatment for his inguinal 
hernia in 1946.  After obtaining the 
appropriate release, obtain medical 
records from the hospital identified.

2. Schedule the Veteran for an 
appropriate examination to evaluate the 
relationship between his residuals of an 
inguinal hernia and active duty service.  
The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that residuals of an inguinal 
hernia are causally related to service.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file, 
including any hospital records received, 
must be reviewed in conjunction with the 
examination.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


